Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156354                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156354
                                                                    COA: 336751
                                                                    Ingham CC: 92-064315-FH
  CHRISTOPHER CARSON SMITH,
           Defendant-Appellant.

  _________________________________________/

         By order of July 30, 2018, the application for leave to appeal the June 26, 2017
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Tucker (Docket No. 152798). On order of the Court, the case having been dismissed on
  September 5, 2018, the application is again considered, and it appearing to this Court that
  the cases of People v Snyder (Docket No. 153696) and People v Betts (Docket No.
  148981) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2018
           s0918
                                                                               Clerk